Title: From Alexander Hamilton to the New York Committee of Correspondence, 7 May 1777
From: Hamilton, Alexander
To: New York Committee of Correspondence


Head Quarters Morris Town [New Jersey]May 7th. 1777
Gentlemen,
I thank you for the favor of the pamphlet, containing your form of government, which, without flattery, I consider as far more judicious and digested than any thing of the kind, that has yet appeared among us; though I am not so unreserved in my approbation as to think it free from defects. While I view it, in the main, as a wise and excellent system, I freely confess it appears to me to have some faults, which I could wish did not exist. Were it not too late to discuss particulars for any useful end, or could my judgment have any weight in a matter, which is the work of so many far more able and discerning, than I can pretend to be, I should willingly descend to an exhibition of those parts I dislike, and my reasons for disapproving. But, in the present situation of things, it would be both useless and presumptuous.
I congratulate you on the late important arrivals to the Eastward. We consider them as immense acquisi[ti]ons. Did I not suppose you must be possessed of the same particulars we have at Head Quarters, I would transmit those we have to you.
I congratulate you also on the Danbury expedition. The stores destroyed there have been purchased at a pretty high price to the enemy. The spirit of the people on the occasion does them great honor—is a pleasing proof that they have lost nothing of that primitive zeal, with which they begun the Contest, and will be a galling discouragement to the enemy from repeating attempts of the kind. Such an opposition under such circumstances was not to be expected. By every account both from our friends, and from themselves, they cannot have sustained a loss of less than 500 killed, wounded and taken. An honest intelligent lad, a prisoner with them, who made his escape two or three days ago, informs that he saw three vessels loaded with wounded. He was permitted to look into the hold of two of them, and affirms there could not be fewer than forty in each. He attempted to inspect the contents of the third but was hindered by the Sentries. He also informs, that there were loud wailings and lamentations among the soldiers’ women on the occasion, and that the people of New York considered the affair in the light of a defeat to the British troops.
From some late appearances, my opinion is greatly shaken as to the enemy’s intention to move against Philadelphia. I begin to fear they will disappoint us with a contrary movement. The General is aware of this possibility, and will do every thing he can to provide for the event; and I trust the Convention of your state will cooperate with him by every exertion in their power. By intelligence received yesterday and to day from General’s Putnam and Lincoln, at the out posts, we have reason to suspect the enemy will soon evacuate Brunswick and push for Amboy; whence they will no doubt embark for some expedition by water. This may either be to Philadelphia or up the North River. Or perhaps the appearances that indicate this may be only feints to perplex and deceive us. The testimony of every person, that comes from them, confirms this fact, that their horses are in such miserable condition as to render them incapable of any material operations by land. If therefore proper care be taken wherever they shall point their efforts to prevent their collecting supplies of good horses among ourselves, I know not how it will be possible for them to penetrate any distance into the Country. As far as it may depend upon them, I hope the Convention will attend to this circumstance & will take effectual measures to put it out of their power to gain such supplies in any part of your state, towards which they may direct their movements.
Nothing particular from Europe. Doctor Lee indeed writes, that from the face of affairs there a war cannot be postponed longer than three months. He thinks however the English will be able to get a reinforcement this year of 8 or 10.000 Germans. If I mistake not he says they have already engaged them and sent transports to take them in.
I am with great respect   Gentlemen   Your most Obedient servant
A Hamilton
